Title: To George Washington from Samuel Huntington, 6 June 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia June 6. 1781
                        
                        I am requested by the Delegates from Pennsylvania to transmit your Excellency the Papers inclosed, containing
                            Petitions, Complaints &c. against Colonel Broadhead—I have the Honor to be with the highest Respect Your
                            Excellency’s Most obedient & most humble Servant 
                        
                            Sam. Huntington

                        
                     Enclosure
                                                
                            
                                
                                    c.9 May 1781
                                
                            
                            To his Excellency The President and Supreme executive Council of the State of Pennsylvania.
                            The representation and Memorial of the Inhabitants of the Town of Pittsburgh, humbly Sheweth
                            That we are greatly alarmed with the Claim of Colo. Brodhead Commanding officer at the Garrison of Fort
                                Pitt, assuming authority to Exercise Military power over this Town, which he conceives he has a Right to do within the
                                round of his Patrols, In many cases he has actually exercised this authority taking away the property, confining the
                                Persons of the Citizens, and ordering them to be tryed by a Court Martial. We know well that the laws and
                                Constitutions of our Country have fixed a procise boundary to the Military power. It is limited to those who are
                                enlisted for the Service and under the Articles of War; it Cannot extend in the least degree to a Citizen. Whether he
                                happens to be within the walls of a Garrison, Within the Cover of the Cannon, Within the round of the Patrols, or at a
                                Thousand Miles distance. The commanding Officer at this place derive no authority from Congress to extend Military Law
                                over the Inhabitants, the Congress are circumscribed by the articles of the Confederation and cannot interfere With
                                the Laws and Internal police of a State; it is not in their Power by any Resolve to take away from one Citizen the
                                right of being protected in his life, liberty and property by the law of his Country; The Congress Not being Possessed
                                of this power cannot communicate it, and therefore no officer acting under them can exercise it. The assembly of the
                                State could not Surrender the people of this Spot to the authority of Military law but by a manifest Violation of the
                                Constitution and bill of rights which have established that no Freeman shall lose his liberty,
                                    but by the law of the land and the Judgement of his peers. The commanding Officer therefore Could not derive
                                any authority from the assembly, and we have not heard of any act by which he can pretend to derive any authority to
                                Exercise Military law over the People of this Country. It cannot be pleaded that by Custom or usage Where a Garrison is
                                placed in a Town, the Inhabitants of that town fall under the Power of the Military, because no Such usage or custom is
                                known to our law and We Will Venture to affirm, to no Municipal law of any Country in Europe, It cannot be Warranted
                                by any law or Custom of Nations, because the laws or Customs of Nations have Nothing to do in the Case.
                            It cannot be intended, that because a British commanding Officer before the Year 1768 possessing in
                                Behalf of the Crown, by a Cession from the Natives, an Exclusive Right to the Soil within Cannon Shot, Exerted
                                Military law over his own troops and the Retainers in the Garrison, that therefore now when the Soil is within the
                                State of Pennsylvania, and civil authority is Established, Military law Should extend itself, and take place over
                                Citizens.
                            It cannot be Said that because the Jurisdiction of the Spot is contended by the State of Pennsylvania and
                                that of Virginia, that therefore Citizens shall be Subject to Military law. Writs from the Courts of Both Commonwealth
                                Run into this Town and Every Individual is amenable to Two Jurisdictions to Answer in cases of Debt, Trespass,
                                &c. or Criminal Offences. It Would be hard therefore, & at the Same time absurd, that this Should be a
                                Reason Why they Should be made liable to a law issuing from a third Source. The Will of a Commanding Officer.
                            Some of us who make this Representation have been Inhabitants of the Town of Pittsburgh many Years, have
                                enjoyed the liberties and immunities of Citizens, have Suffered in our persons, and fortunes for the Jurisdiction of
                                Pennsylvania and all of us have continued for the cause of America, and are Willing to lay down our lives in the field
                                but not to have our Liberty, our property, our lives Suspended on the Will of a Commanding Officer and a Court
                                Martial.
                            Some of us have left our habitations to avoid the Scalping Knife, and Tom hack of the Merciless Savage,
                                and have gaind a Temporary Residence in this Town; We feel it pecularly hard that we Should be Supposed to have lost
                                our Rights to the laws of our Country at the same Time With our Possessions and in removing to a different part of the
                                County of Westmorland to hold our lives at the diseration of Military Power.
                            Having Represented these things, it is our prayer that his Excellency the President, and the Honourable
                                the Council Will lay this Matter Before Congress and induce them to direct his Excellency Genl Washington to Remove
                                Colo. Broadhead, from this Command, and give such Orders to the Succeeding officer at this Post, whoever he may be, as
                                Will Restrain him from Such invasions of the rights of the Citizens. If it Should be Said that this Will be
                                unnecessary as the laws of the Country and the Courts of Justice Will Support every Individual against the
                                Encrochments of Military power. We beg leave to Observe that it is not easy, but gives infinite trouble, it is almost
                                impossible to obtain Redress by law against a Commanding Officer Who can Confine in his Guardhouse from which even the
                                    pope commitatus cannot Set at liberty and who if he pleases to avoid an arrest Can be Secure Within the
                                Cannon of the Fort and Surrounded by his Guards. We are Gentlemen your most obedient and Very humble Servants
                            
                                
                                    
                                    John Tewind
                                     
                                    James Robinson
                                     
                                    John Hamilton
                                     
                                    Wm Batt
                                     
                                    
                                     
                                    
                                
                                
                                    
                                    James Fleming
                                    
                                    John Handlyn
                                    
                                    Tho. Nichols
                                    
                                    Peter Roliter
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Wm Amberson
                                    
                                    James McLelland
                                    
                                    Andw Robertson
                                    
                                    D. Moor
                                    
                                    Edwd Ward
                                    
                                    
                                
                                
                                    
                                    Tho. Smallman
                                    
                                    Daverux Smith
                                    
                                    Robert Campbell
                                    
                                    John Irwin
                                    
                                    A. Fowler
                                    
                                    Robert McKinley signed by 7 others
                                
                            
                            
                                c.9 May 1781
                            
                            To His Excellency Joseph Reed Esq’r. and the Honorable the Executive Council of the State of Pennsylvania.
                            The Remonstrance and Petition of the Principal Inhabitants of the County of Westmorland and Town of
                                Pittsburgh; ShewethThat the uncommon Stretches of power uniformly pursued and now adopted, by Colonel Brodhead
                                Commanding in this Department, added to a connection formed with Mr David Duncan the Assistant to the Deputy quarter
                                Master of this State; is so truly alarming, that we trust a bare recital of them will Justify your Petitioners and mark
                                the purity of their motives for this address.
                            1st That the Constitution and Laws; by which all ought to be governed, seems to become inadequate to the
                                governing of one.
                            2d The rights of free Citizens are invaded and property thereby rendered uncertain and precarious.
                            3d That a monopoly in Trade is Created.
                            4th That a Jobbing quarter master is favoured and indulged; and we have great reason to suspect that
                                publick Money is not appropriated to the purposes intended.
                            5th That publick delinquints have been sheltered from punishment; while Innocence and Industry have been
                                oppressed and injured. 
                            6th That discipline is neglected and relaxed and no attention whatever paid to the accommodation of the
                                Officers and Soldiers, nor to puting the Garrison into a State of defence; and tho a number of Artificers have been
                                long employed by the assistant Deputy quarter Master at high wages, and a large allowance of provisions, nothing
                                appears to have been done, and the Fort still Continues as well as the Barracks in a ruinous untenable, and unmilitary
                                State.
                            7th That a great number of the Soldiers have been employed in the Quarter Masters Department and still
                                more at Head Quarters, while the protection of the frontiers have been totally neglected.
                            Hence, under the specious pretext of publick good private pursuits are accomplished, some of which we have
                                been informed, your Excellency and the Honorable the Executive Council, are not altogether unacquainted with. Indeed
                                so obvious have these transactions appeared here, not only to the Citizen but the Soldier, that the latter in
                                Conformity to a Resolution formed and Unanimously adopted, when a Committee in 1779 treated Colonel Brodhead’s
                                invitation to dine; with marks of Contempt, while the former was reprobating him in terms of reproach. Thus with arms
                                in our hands, defending our natural rights, your Petitioners unhappily find themselves under a Tyranny far more
                                unsupportable, than that which they have successfully resisted, as the annexed despotick Mandates and Authentick
                                documents will fully verify. But while many of your Petitioners feel the effects of Colonel Brodheads oppressions, and
                                more are alarmed at the terrors suspended over them, we all with Concern anticipate the Consequences; They excite
                                emotions in our Breasts, which tho we cannot describe, it would ill become us to conceal. For Corrupt and depraved as
                                the Country may be, from whence we and our ancesters emigrated, military Tyranny there, is not yet Countinanced; and
                                while such a line of Conduct cannot but distress and alarm your Excellency and Council; We are convinced that it must
                                be reprobated and meet with a hearty, and determined opposition from every virtuous Citizen of the United States,
                                whose Custom it has been, and we hope will be; to make those tremble who dare to attempt to make them miserable.
                                Feeling and thinking like Free Men in the Manner we do, silence would become a Crime; For History as well as
                                observation evinces the truth of this simple position that to live by the will of One
                                entails misery on all. Therefore by giving you this faithfull information we humbly
                                apprehend we are doing barely our duty as good Citizens, by rendering you Excellency and the Honorable the Executive
                                Council all the Assistence in our power, to promote the great objects of your Trust, the Tranquility of Government and
                                the welfare of the Governed. 
                            Little did your Petitioners ever imagine that in the Course of a War undertaken in defence of their
                                Common rights, the Character of the Citizen should so soon become sunk in that of the Soldier. The language of
                                Complaint is painfull to us, but as an Illustrious Author observes, "Military Men belong to a profession which may be
                                usefull, but is often dangerous." The truth of this observation is evident. The annals of every nation in Europe afford
                                melancholy examples. Even the American Revolution—Glorious and beneficial to Mankind as it is—Has not terminated
                                without being Shamefully tarnished with such proofs that we cannot even mention without indignation and Horror.
                            Therefore the real and disinterested Friends of Freedom cannot be too tenacious of their rights, too
                                watchful of their privileges, or too Jealous of the Ambitious and Interested who attempts to invade them.
                            Your Petitioners humbly apprehend that their happiness and the security of thier invaluable rights
                                depends in a great measure on thier own exertions and Spirit protect and defend them. For the Political liberty of the
                                Subject says Montisquie, is a Tranquility of mind arrising from the opinion each person has of his safety. And it is
                                with heart felt concern, that we find ourselves bound by the strongest of Obligations to inform your Excellency and
                                the Honorable the Executive Council, that instead of that Tranquility of mind: That safety mentioned by this ornament
                                of mankind, the Author of the Spirit of Laws, There has been unfortunately implanted in our Breasts, doubts, fears,
                                Suspicions and Jealousies, the Natural production of Tyranny and Dispotism. Your Petitioners are well aware of the
                                disadvantagous light in which they may appear, to your Excellency and the Honorable the Executive Council, From the
                                partial Clamour raised here against the Generals, Hand, and McIntosh, and in which Colonel Brodhead himself
                                (respecting the latter) bore a principal Share. But we cannot command success, and there is a vast difference between
                                doing our best to serve our Country and doing all in our power to serve ourselves. And indeed it is generally
                                admitted, that these General Officers had the public Interest warmly at heart, while it is allowed by all that Colonel
                                Brodhead is actuated by motives, selfish and interested, and that his views are totally Confined to Land, Manors, and
                                Millseats. Duty to our Country our Constitution and our Rulers and a regard for our rights Franchises and Immunities
                                has Induced us to address your Excellency and Council in Language which cannot we hope be displeasing, to which we beg
                                leave to implore your attention. And Humbly Pray. That Colonel Brodhead may be removed from the Command of this
                                Department, and Mr David Duncan from the employment of assistant Quarter Master—as well as every other employment
                                wherein he may be intrusted with the Publick Money and that for the benefit of the Publick his accounts may be settled
                                in this Department. That an Officer may be appointed to Command here, who is more active and less Arbitary, and whose
                                ambition and Study would be to afford as protection, promote the Good of this Country, and act in Unison with its
                                Inhabitants. And that a Quarter Master may be appointed—if one may be found absolutely necessary—that has more pride
                                and more principal than to descend to the mean and unwarrantable Task of becoming a Tool in Depeculation by
                                sacrificing his time to create private Jobbs and promote advantagous bargains. It is therefore with a pleasing
                                Confidence that we Anticipate a ready attention to the Prayer of this Petition, and we beg leave to declare that it is
                                not the man, but his Conduct that we arraign. And that had we an oppertunity, Compliment would be more agreeable to
                                your Petitioners than Complaint. And while we thus expose and are determined to oppose the dispotick and designing, we
                                are determined at the same time, to support the virtuous and disinterested by every means in our power. Patriotism
                                will here find Friends and publick Good may depend on being Supported with our lives and fortunes.
                            N.B. The Inclosed List Contains the Names of the Subscribers. 
                            Names of the Petitioners
                            Edwd Ward   Tho. Smallman   Devirux Smith   Andrew
                                Robertson   John Gibson  James McLalland   Wm Reddick
                                 John Ferry   James Fleming   Geo. Wallace  
                                James Robertson Hugh Gardner   David Kenneday   William Evans
                                  John Reed  James Agnew   William Reed  
                                plus 403 more names
                        
                        
                    